Case 4:20-cv-00029-JLK-RSB Document 12 Filed 06/20/20 Page 1 of 4 Pageid#: 72




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION


ELDRIDGE ROOSEVELT MEEKS, III,                       )
    Plaintiff                                        )
                                                     )
v.                                                   )       CASE NO. 4:20-cv-00029-JLK
                                                     )
THE CITY OF DANVILLE                                 )
                                                     )
and                                                  )
                                                     )
JACOB AMOS, LARRY DWAYNE LAND,                       )
JOHN PULLEY, JONATHAN EPPS,                          )
TODD HAWKINS and WILLIAM SHIVELY,                    )
     in their individual capacities                  )
                                                     )
and                                                  )
                                                     )
JOHN DOES 1-10,                                      )
     Defendants.                                     )


             MEMORANDUM IN OPPOSITION TO DEFENDANTS’ PLEA IN BAR
       COMES NOW the Plaintiff, by counsel, in in opposition to Defendants’ Plea in Bar (Dkt.

8) to-wit:

     THE FEDERAL RULES OF CIVIL PROCEDURE DO PERMIT THE FILING OF A
                               PLEA IN BAR
       F.R.C.P. Rule 7(a) limits the filing of pleadings. Absent leave of court, only complaints

and answers are permitted. All other requests for court orders must be made by motion.

Consequently, the Defendants’ Plea in Bar (Dkt. 8) is an impermissible pleading and must be

stricken. Notwithstanding his Motion, the Plaintiff, without conceding that the Plea in Bar is

proper, will address the merits of the Plea in Bar as if it were a Rule 12(b)(6) motion.
Case 4:20-cv-00029-JLK-RSB Document 12 Filed 06/20/20 Page 2 of 4 Pageid#: 73




THE STATE NOTICE OF CLAIM STATUTE DOES NOT PERTAIN TO INTENTIONAL
   TORTS , GROSS NEGLIGENT, OR WANTON AND WILLFUL NEGLIGENCE
       The Defendants correctly note that the Plaintiff did not submit notice of claim pursuant to

Code of Virginia 15.2-209. However, as noted in the plain language of the statute, such notices

are only required in cases of ordinary negligence. The Plaintiff has plausibly alleged intentional

torts and both gross and willful and wanton negligence. These state common law torts do not

require notice of claims.

   THE PLAINTIFF HAS ALLEGED SUFFICIENT FACTS TO STATE CLAIMS FOR
       GROSS NEGLIGENCE AND WILLFUL AND WANTON NEGLIGENCE
       The Defendants attach significance to the fact that after the Defendants broke the

Plaintiff’s clavicle and ribs, thereby detaching his lung, they eventually sat him up and

summoned an ambulance to retrieve him instead of letting him die on the scene. The Defendants

reason that this eventual call for an ambulance indicates the slight or scant care necessary to

overcome a claim of gross negligence or willful or wanton negligence. However, the negligence

alleged in the Complaint occurred before the ambulance was summoned and the issue is whether

or not the Defendants exhibited slight care during the acts the led to the Plaintiff’s injuries. Thus

the question is if the facts alleged are proven at trial, whether or not a jury could conclude that

any or all of the Defendants acted with gross or willful and wanton negligence.

       The Plaintiff has alleged that the Defendants, acting in concert, used weapons without

basis against him, in violation of clearly established law, and that they accosted him and handled

him in manner contrary to their policies in such a way as to nearly guarantee that he would be

severely injured. The Plaintiff further alleges that the Defendants mocked him and berated him

as we went in and out of consciousness and that they discounted his repeated reports of

difficultly in breathing. These are certainly facts that, if proven, would permit a jury to conclude

                                                 -2-
Case 4:20-cv-00029-JLK-RSB Document 12 Filed 06/20/20 Page 3 of 4 Pageid#: 74




that any or all of the individual Defendants were grossly or willfully and wantonly negligent.

 NONE OF THE INDIVIDUAL DEFENDANTS ARE ENTITLED TO QUALIFIED OR
   SOVEREIGN IMMUNITY FOR INTENTIONAL TORTS OR FOR GROSS OR
                 WANTON AND WILLFUL NEGLIGENCE
       It is well-settled law that neither qualified immunity nor sovereign immunity pertain to

intentional torts or to gross or willful and wanton negligence. See, e.g. James v. Jane, 282

S.E.2d 864, 221 Va. 43 (1980)

                         THE COMPLAINT IS NOT FRIVOLOUS

       The Plaintiff was unarmed, handcuffed and nearly naked when he was arrested. He ran,

but he never touched or threatened an officer. A few minutes later he was in such a dangerous

medical condition that he had to air-lifted to Roanoke to save his life. This case is hardly

frivolous.

                                         CONCLUSION

       For all of the foregoing reasons, the Plaintiff prays that this Court strike or overrule the

Defendant’s Plea in Bar.

                                      Respectfully submitted,

                            ELDRIDGE ROOSEVELT MEEKS, III
                                      By Counsel


JAMES RIVER LEGAL ASSOCIATES
7601 Timberlake Road
Lynchburg, Virginia 24502
P (434) 845-4529
F (434) 845-8536


By: /s/ M. Paul Valois

                                                -3-
Case 4:20-cv-00029-JLK-RSB Document 12 Filed 06/20/20 Page 4 of 4 Pageid#: 75




   M. Paul Valois, Esquire
   Counsel for Plaintiff
   Virginia State Bar No. 72326


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of June, 2020, I electronically filed the foregoing
Memorandum with the Clerk of this Court using the CM/ECF system, which will automatically
send notice of this filing to:

       James A. L. Daniel, Esquire
       Martha White Medley, Esquire
       Michael A. Nicholas, Esquire
       Panagiotis C. Kostopanagiotis, Esquire
       DANIEL, MEDLEY & KIRBY, P.C.
       P.O. Box 14125
       Roanoke, Virginia 24038
       P: (540) 983-7600
       F: (540) 983-7711
       jdaniels@dmklawfirm.com
       mmedley@dmklawfirm.com
       mnicholas@dmklawfirm.com
       pck@dmklawfirm.com

       Counsel for Defendants


                                                             /s/ M. Paul Valois




                                                -4-
